805 F.2d 1035
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Abraham B. NOSIKE, Plaintiff-Appellant,v.Perry JOHNSON, Director of Michigan Department ofCorrections, Jack Boyett, Personnel Director, MichiganDepartment of Corrections, Barry Mintzes, RegionalAdministrator for State Prison of Southern Michigan, Dale E.Foltz, Regional Administrator for State Prison of SouthernMichigan, Frank Elo, Deputy Warden for State Prison ofSouthern Michigan, Milton Kies, Captain, State Prison ofSouthern Michigan, Dave Keiser, Sergeant, State Prison ofSouthern Michigan;  in their Personal and OfficialCapacities, Defendants-Appellees.
No. 86-1766.
United States Court of Appeals, Sixth Circuit.
Oct. 16, 1986.

Before JONES and MILBURN, Circuit Judges, and Contie, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of appellant's response to this Court's September 12, 1986 order to show cause why the appeal should not be dismissed for lack of jurisdiction because of a late filed notice of appeal.


2
It appears that final judgment was entered on June 16, 1986 and that the notice of appeal filed on July 22, 1986 was six days late.  Rules 4(a) and 26(b), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Rule 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.